Citation Nr: 0305742	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1965 to October 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, denied, in pertinent part, the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), low back pain, 
including as secondary to a service-connected gunshot wound 
of the right leg, a right shoulder disorder, bilateral 
hearing loss and tinnitus, and deferred deciding his claim of 
entitlement to a total disability based on individual 
unemployability (TDIU).  In June 2001, the Board remanded 
these claims to the RO for additional development, and in 
rating decisions dated July 2002, September 2002 and January 
2003, the RO granted all of the benefits sought on appeal 
with the exception of the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  That issue 
thus remains for appellate review.

After the RO granted the veteran service connection for PTSD 
and a low back disorder in a rating decision dated July 2002, 
the veteran's representative initiated an appeal of the 
initial evaluations the RO assigned those disabilities.  
Thereafter, in January 2003, the RO issued a statement of the 
case (SOC) that listed as an issue on appeal the claim for a 
higher initial evaluation for PTSD.  Since then, the veteran 
has not responded by filing a substantive appeal; therefore, 
the claim for a higher initial evaluation for PTSD is not now 
before the Board.  In its January 2003 SOC, the RO did not 
mention the veteran's claim for a higher initial evaluation 
for a low back disorder.  The Board addresses this matter in 
the Remand section of this decision.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  The veteran does not currently have bilateral hearing 
loss by VA standards.

3.  The veteran's claim does not involve a question of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307 as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002), 3.309, 3.385 (2002). 

2.  The criteria for securing an advisory medical opinion 
from an independent medical expert have not been met.  38 
U.S.C.A. § 7109 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for bilateral hearing loss.  In a 
rating decision dated April 1998, the RO denied the veteran 
this benefit, and thereafter, the veteran appealed the RO's 
decision.     

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Further, 
during the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in its prior Remand 
issued in June 2001, the Board informed the veteran of the 
change in the law.  In addition, in a letter dated November 
2001, the RO indicated that it was developing the veteran's 
claim pursuant to that law.  Thereafter, as explained in 
greater detail below, the RO indeed undertook all development 
necessary to comply with the notification and assistance 
requirements of the VCAA.  As well, the RO reconsidered the 
veteran's claim pursuant to the VCAA.  Prior to the enactment 
of the VCAA, in a rating decision dated April 1998, the RO 
found that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  However, following the change in the law, in a 
supplemental statement of the case issued in July 2002, the 
RO denied the veteran's claim on its merits.  By so doing, 
the RO acted consistently with the VCAA, which eliminates the 
need for a claimant to submit a well-grounded claim and 
requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  For instance, in a letter dated October 
1997, the RO requested the veteran to sign the enclosed forms 
authorizing the release of his medical records, or to ask his 
physicians to forward the records to VA.  In a letter dated 
November 1997, the RO informed the veteran that he needed to 
submit evidence that there was a link between a current 
disability and an in-service injury or disease.  The RO 
indicated that doctors' statements represented the best type 
of evidence.  In a letter dated December 1997, the RO 
indicated that it had requested records from Hines VA Medical 
Center and still needed the veteran to sign the enclosed 
forms authorizing the release of his private medical records.  
In a letter dated November 2001, the RO elaborated on much of 
the information provided in the letters sent in 1997.  

In addition, in rating decisions dated April 1998 and July 
2002, letters notifying the veteran of those decisions, a 
statement of the case issued in April 1999, a letter dated 
November 2001, and supplemental statements of the case issued 
in July 1999 and July 2002, the RO informed the veteran of 
the reasons for which his claim had been denied and of the 
evidence still needed to substantiate his claim, notified the 
veteran of all regulations pertinent to his claim, including 
those involving VA's duties to notify and assist, and 
provided him an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of his claim.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claim, including VA and private 
treatment records and information from the Social Security 
Administration.  The veteran has not since identified any 
other outstanding evidence that needs to be obtained in 
support of his claim.  In addition to obtaining all pertinent 
evidence, the RO developed the medical record to the extent 
necessary to decide the veteran's claim.  Specifically, the 
RO afforded the veteran a VA audio examination in March 2002, 
during which a VA examiner evaluated whether and to what 
extent the veteran had hearing loss. 

Inasmuch as VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board may now proceed in 
adjudicating the veteran's claim.

The veteran seeks service connection for bilateral hearing 
loss.  He claims that he developed this hearing loss as a 
result of in-service noise exposure.  Allegedly, during his 
period of active service, he was exposed to noise from 
artillery and small arms fire.  He described one incident, 
during which he felt the noise and heat of a bullet fired 
close to his left ear, which left him unable to hear for 
several days.  The veteran asserts that he also had post-
service noise exposure while working at Goodyear, but that he 
wore ear protection to alleviate the damaging effects of that 
exposure.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (including 
sensorineural hearing loss) became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 
as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

The veteran's service personnel records confirm that the 
veteran served as a machine gunner during his period of 
active service.  However, while the veteran's duties as a 
machine gunner clearly exposed him to noise, post-service 
medical evidence of record does not support the veteran's 
contention that he has bilateral hearing loss as a result of 
that exposure.  Rather, as explained below, it shows that, 
since discharge, no examiner has diagnosed bilateral hearing 
loss by VA standards.  

The veteran served on active duty from February 1965 to 
October 1968.  During this time period, he did not report, 
and no examiner noted, hearing loss.  On discharge 
examination conducted in October 1968, an examiner noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
20
15
10
20
20

Since discharge, the veteran has not sought treatment for 
hearing loss and has had his hearing evaluated on only one 
occasion: during a VA audio examination conducted in March 
2002.  On that date, an examiner noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
25
30
LEFT
15
10
25
25
35

The examiner noted speech recognition of 96 percent in the 
right ear and of 100 percent in the left ear.  He indicated 
that the veteran had no ratable hearing loss.  

Based on the evidence noted above, the Board finds that the 
veteran does not currently have bilateral hearing loss by VA 
standards.  To merit an award of service connection under 
38 U.S.C.A. § 1110, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the veteran has submitted no 
evidence, other than his own assertions, establishing that he 
has hearing loss by VA standards.  Unfortunately, these 
assertions, alone, may not be considered a competent 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

The Board acknowledges the contentions of the veteran's 
representative, which include: (1) that the VA examiner did 
not provide a nexus or etiology for the claimed condition; 
(2) that the complexity of the issues and inadequacy of the 
VA examination warrant an advisory/independent medical 
opinion; and (3) that the veteran is entitled to adequate 
reasons and bases for a denial.  

With regard to the first contention, the Board points out 
that the examiner could not possibly provide an opinion as to 
the etiology of hearing loss when the veteran does not have 
hearing loss by VA standards.  With regard to the second 
contention, the Board notes that, according to statute, an 
opinion of an independent medical expert may be obtained in 
cases where the issue under consideration is of such medical 
complexity or controversy that it justifies soliciting an 
opinion from an independent medical expert.  38 U.S.C.A. § 
7109 (West 2002).  However, in this case, the issue is 
neither complex, nor controversial.  To prove entitlement to 
the benefit sought, the veteran simply needs to submit 
medical evidence establishing that he has a current 
disability, or specifically, hearing loss, that is related to 
his period of active service.  Accordingly, the criteria for 
solicitation of a medical opinion from an independent medical 
expert have not been met.  Finally, with regard to the third 
contention, the Board believes that the statement of the 
case, the supplemental statements of the case, and the above 
discussion provide adequate reasons and bases for its denial. 

In light of the foregoing, the Board concludes that bilateral 
hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
resolution of his claim and his claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As previously indicated, in July 2002, the RO granted the 
veteran service connection for spinal stenosis, lumbar spine, 
and assigned this disability an evaluation of 20 percent.  
Thereafter, in a written statement received in September 
2002, the veteran's representative expressed disagreement 
with the RO's decision.  In a rating decision dated January 
2003, the RO only partially granted the veteran's claim by 
increasing the evaluation assigned the veteran's low back 
disability to 60 percent.  To date, neither the veteran, nor 
his representative has indicated that he is satisfied with 
the partial grant and the RO has not issued a SOC in response 
to the representative's September 2002 written statement.  

The failure to issue a SOC in such a circumstance renders a 
claim procedurally defective and necessitates a Remand.  38 
C.F.R. §§ 19.9, 20.200, 20.201 (2002); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  On 
Remand, the RO should cure this defect by issuing a SOC.  The 
RO should then return the claims file to the Board only if 
the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a SOC and a substantive appeal, the Board is 
not required, and in fact, has no authority, to decide the 
claim).  

Appellate consideration of the veteran's claim for a higher 
initial evaluation for low back disorder is deferred and this 
claim is remanded to the RO for the following development:

The RO should furnish the veteran and his 
representative a SOC addressing the issue 
of entitlement to a higher initial 
evaluation for spinal stenosis, lumbar 
spine, and afford them an opportunity to 
perfect an appeal of the RO's assignment 
of the 60 percent evaluation by 
submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this particular claim 
following the issuance of the SOC unless 
he perfects his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the deferred 
claim.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

